Citation Nr: 0924294	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-17 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A., Section 1151 for sterility. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
March 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied compensation under the 
provisions of 38 U.S.C.A., Section 1151 for sterility. 

The Veteran testified before the undersigned at a hearing in 
May 2009.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


At the Veteran's May 2009 hearing, he indicated that he has 
been in receipt of Social Security Administration (SSA) 
disability benefits since March 1984.  VA has a duty to 
assist in gathering social security records when put on 
notice that the Veteran is receiving social security 
benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(pursuant to duty to assist, VA must seek to obtain all 
pertinent records, including SSA records, of which it is put 
on notice); Masors v. Derwinski, 2 Vet. App. 181, 187-88 
(1992); 38 C.F.R. § 3.159 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the SSA all 
records pertinent to the Veteran's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued.  Then the 
case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




